                      Case 6:21-mj-04007-MWP Document 5 Filed 01/16/21 Page 1 of 1
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                    __________        of New
                                                               District       York
                                                                         of __________

                  United States of America                          )
                             v.                                     )
                                                                    )    Case No. 21-MJ-4007
                                                                    )
                   DOMINIC PEZZOLA                                  )        Charging District’s
                           Defendant                                )        Case No. 1:21-MJ-00047

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                                  District of Columbia           ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:        ’ will retain an attorney.
                                ’ is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:     January 16, 2021
                                                                                           Judge’s signature

                                                                                     Marian W. Payson, USMJ
                                                                                         Printed name and title
